 

Exhibit 10.7

 

BIO-PATH HOLDINGS, INC.
2017 STOCK INCENTIVE PLAN

 

STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

This Stock Appreciation Right Award Agreement (the “Agreement”) is made and
entered into as of the award date set forth below (the “Award Date”) by and
between Bio-Path Holdings, Inc., a Delaware corporation (the “Company”), and the
participant named below (the “Participant”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2017 Stock
Incentive Plan (the “Plan”).

 

Participant: ________________________________________

 

Award Date: _______________________________________

 

Fair Market Value on Award Date: $_________ per Share

 

Number of Shares under Award: ___________ Shares of Common Stock

 

Expiration Date: __________________________



 

Section 1.               Grant of Award. The Company hereby grants to
Participant a Stock Appreciation Right (the “SAR”) to receive from the Company
an amount equal to 100% of the excess of the Fair Market Value of the Common
Stock on the Exercise Date over the Fair Market Value of the Common Stock on the
Award Date (the “Spread”).

 

Section 2.               Vesting Schedule. The Award shall initially be unvested
and unexercisable. The Award shall become exercisable upon vesting, in
accordance with the following vesting schedule, provided Participant remains in
Continuous Service with the Company (or an Affiliate) on the Vesting Date.

 

Percentage Vesting Date            

 

Notwithstanding the foregoing, the Plan Administrator may, in its sole
discretion, provide that the vesting of any or all SARs granted pursuant to this
Agreement will accelerate immediately prior to the consummation of a Change in
Control, provided the Participant remains in Continuous Service as of such date.
If the Plan Administrator exercises such discretion with respect to the SARs,
the SARs will become exercisable to the extent provided by the Plan
Administrator prior to the consummation of the Change in Control at such time
and on such conditions as the Plan Administrator determines, and any vested SARs
not exercised prior to the consummation of such event shall terminate at such
time as determined by the Plan Administrator.

 



 

 1

 

Section 3.           Exercise of SARs. Each SAR shall be exercisable during the
Award Term to the extent provided under this Section 3.

 

3.1              Exercise Period.

 

(i)                 Voluntary Termination of Service. In the event Participant
is terminated for any reason (other than upon Participant’s death, Disability,
Retirement by a Director, or for Cause, or upon occurrence of a Breach Event),
Participant may thereafter exercise the vested portion of the SAR (to the extent
that Participant was entitled to exercise the SAR as of the Termination Date)
but only within such period of time ending on the earlier of (A) the date that
is three (3) months following Participant’s Termination Date and (B) the
Expiration Date. If, after termination, Participant does not exercise this SAR
within the time specified herein, the SAR shall terminate and will no longer be
exercisable.

 

(ii)              Death of Participant. In the event Participant is terminated
by reason of Participant’s death, Participant’s estate, heirs or designated
beneficiary, as applicable, may thereafter exercise the SAR (to the extent that
Participant was entitled to exercise the SAR as of the Termination Date) but
only within such period of time ending on the earlier of (A) the first
anniversary of Participant’s death and (B) the Expiration Date. If, after
Participant’s death, Participant’s estate or heirs have not exercised the SAR
within the time specified herein, the SAR shall terminate and will no longer be
exercisable.

 

(iii)            Disability of Participant. In the event Participant is
terminated by reason of Participant’s Disability, Participant (or his legal
representative) may thereafter exercise the SAR (to the extent that Participant
was entitled to exercise the SAR as of the Termination Date) but only within
such period of time ending on the earlier of (A) the date that is the first
anniversary of the Participant’s Termination Date and (B) the Expiration Date.
If, after termination, Participant, or his legal representative, has not
exercised the SAR within the time specified herein, the SAR shall terminate and
will no longer be exercisable.

 

(iv)             Termination for Cause or Occurrence of a Breach Event.
Notwithstanding any provision herein to the contrary, in the event Participant
is terminated for Cause or upon the occurrence of a Breach Event, the SAR,
whether or not vested, shall immediately terminate and will no longer be
exercisable.

 

(v)               Retirement of Director. In the event of the Retirement of a
Participant who is a Director, such Participant’s SARs will not terminate as a
result of such Retirement, and such Participant shall be entitled to exercise
such SARs (to the extent that Participant was entitled to exercise the SARs as
of the date of Retirement) during the Award term.

 

(vi)             Expiration. The SAR shall expire on the Expiration Date set
forth above or earlier as provided in this Agreement or the Plan.

 

 2

 

3.2              Manner of Exercise.

 

(i)                 SAR Exercise Agreement. To exercise the SAR, Participant (or
his legal representative, estate, heirs, or designated beneficiary, as the case
may be) must deliver to the Company an executed Exercise Agreement in the form
attached hereto as Appendix I, and, if applicable, spousal consent, and such
other documents as may be required by the Company and the Plan Administrator. If
someone other than Participant exercises the SAR, then such person must submit
documentation reasonably acceptable to the Company verifying that such person
has the legal right to exercise the SAR under the Plan. The SAR shall be deemed
exercised as of the date: (i) the Company receives (A) the fully executed
Exercise Agreement, including spousal consent if applicable and (B) payment of
the aggregate Exercise Price, and (ii) all other applicable terms and conditions
of this Agreement and the Plan are satisfied as determined in the sole
discretion of the Plan Administrator.

 

(ii)              Limitations on Exercise. This Award must be exercised in
respect to whole Shares and may not be exercised in respect to less than one (1)
Share.

 

(iii)            Settlement. Following Plan Administrator’s receipt of the
Exercise Agreement, the SAR granted hereunder shall entitle Participant to
receive the Spread to be paid in cash, or by delivery to Participant of whole
Shares of Common Stock valued on the Exercise Date, or by any combination of the
foregoing, as the Plan Administrator shall, in its sole and absolute discretion,
determine appropriate. If Shares are issued in settlement of the Exercised SARs,
Participant shall become a stockholder of record. The Company may, but is not
required to, issue certificated Shares registered in the name of Participant,
which may include the appropriate legends affixed thereto.

 

(iv)             Tax Withholding. Unless otherwise determined by Plan
Administrator, the amount payable to Participant upon exercise of the Award
shall be reduced by the applicable amount of taxes required to be withheld. The
Company shall remit the applicable tax withholding to the applicable taxing
authorities.

 

Section 4.               Consent of Spouse. If the Participant is married as of
the date of this Agreement, the Participant’s spouse shall execute and deliver
to the Company a Consent of Spouse in the form attached hereto as Appendix II,
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in the Restricted Shares that do not otherwise exist by operation of law
or the agreement of the parties. If the Participant should marry or remarry
subsequent to the date of this Agreement, the Participant shall within 60 days
thereafter obtain his or her new spouse’s acknowledgement of and consent to the
existence and binding effect of all restrictions contained in this Agreement by
such spouse’s executing and delivering a Consent of Spouse in the form
of Appendix II.

 

Section 5.               Restrictions on Transfer. Absent the written approval
by the Plan Administrator, the SAR may not be transferred in any manner other
than by will or by the laws

 

 3

 

of descent and distribution and may be exercised during the lifetime of
Participant only by Participant (or, in the event of Participant’s incapacity,
Participant’s legal representative).

 

Section 6.               No Obligation to Employ. Nothing in the Plan or this
Agreement shall confer on Participant any right to continue in the employ of, or
other relationship with, the Company or any Affiliate, or limit in any way the
right of the Company or any Affiliate to terminate Participant’s employment or
other relationship at any time, with or without Cause.

 

Section 7.               Rights of a Stockholder. Participant shall not have any
of the rights of a stockholder as a result of the grant of this Award or the
vesting of the SARs. If Shares are issued as payment of vested SARs, Participant
shall become a stockholder of record and will have all of the rights of a
stockholder of the Company with respect to the Shares from and after the date
that Shares are issued to Participant until such time as Participant disposes of
the Shares. No adjustment shall be made for dividends or other rights for which
the record date is prior to the date on which the SARs are exercised.

 

Section 8.               Compliance with Laws and Regulations. The exercise of
the SAR and, if applicable, the issuance and transfer of Shares will be subject
to, and conditioned upon compliance by the Company and the Participant with, all
applicable federal, state and local laws and regulations and all applicable
requirements of any stock exchange or automated quotation system on which the
Shares may be listed or quoted at the time of such issuance or transfer.

 

Section 9.               Tax Consequences. Set forth below is a brief summary as
of the effective date of the Plan of some of the federal and state tax
consequences upon exercise of the SAR. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. PARTICIPANT SHOULD
CONSULT A TAX ADVISOR BEFORE EXERCISING THE SAR.9.1Grant of Award. There will be
no regular federal or state income tax liability upon the grant of the Award.

 

9.2              Vesting of Award. There will be no regular federal or state
income tax liability upon vesting of the Award. However, there may be federal
and state employment taxes due upon vesting of the Award.

 

9.3              Exercise of SAR. There may be a regular federal and state
income tax liability upon the exercise of the SAR. Participant will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the Spread. If Participant is a current or former Employee of the
Company, the Company may be required to withhold from Participant’s compensation
or collect from Participant and pay to the applicable taxing authorities an
amount equal to a percentage of this compensation income at the time of
exercise.

 

9.4              Disposition of Shares. To the extent that Participant has, upon
exercise of the SAR, received payment in the form of Shares of Common Stock, in
the event that any such Shares are held for more than twelve (12) months after
the date of the transfer of the Shares pursuant to the exercise of the SAR, any
gain realized on disposition of such Shares will be treated as long-term capital
gain.

 

 4

 

9.5              Tax Liability and Withholding. Notwithstanding any action the
Company takes with respect to any or all income tax, social security, payroll
tax, or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting, or payment of the SARs or the subsequent sale of any Shares acquired as
a result of payment of the SARs; and (b) does not commit to structure the SARs
to reduce or eliminate the Participant’s liability for Tax-Related Items.

 

Section 10.           Notices. Any notice required to be given or delivered to
the Plan Administrator or the Company under the terms of this Agreement shall be
in writing (including a writing delivered by facsimile transmission or
electronic mail) and addressed to the Plan Administrator at the principal
corporate office of the Company. Any notice required to be given or delivered to
Participant shall be in writing (including a writing delivered by facsimile
transmission or electronic mail) and addressed to Participant at the address
indicated above or to such other address as such party may designate in writing
from time to time to the Plan Administrator. All notices shall be deemed to have
been given or delivered upon: (a) personal delivery; (b) five (5) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); (c) one (1) business day after deposit with any return
receipt express courier (prepaid); or (d) when receipt is acknowledged after
transmission by facsimile or electronic mail.

 

Section 11.           Interpretation. Any dispute regarding the interpretation
of this Agreement shall be submitted by Participant or the Company to the Plan
Administrator for review. The resolution of such a dispute by the Plan
Administrator shall be final and binding on the Company and Participant.

 

Section 12.           Successors and Assigns. The Company may assign any of its
rights under this Agreement. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company. Subject to applicable
restrictions on transfer, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives and
designated beneficiary.

 

Section 13.           Governing Law. To the extent not otherwise preempted by
federal law, the validity, construction and effect of this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to its conflict of law principles.

 

Section 14.           Choice of Forum. Participant hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the state courts of Delaware (and if jurisdiction in the state
courts of Delaware shall be unavailable, the Federal courts of the United States
of America sitting in the state of Delaware), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Exercise
Agreement, the Shares issued in connection herewith or for recognition or
enforcement of any judgment relating thereto, and Participant hereby (i) agrees
not commence any such action or proceeding except in the state courts of
Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware),

 

 5

 

(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), and any appellate court
from any thereof, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in the state courts of Delaware
(and if jurisdiction in the state courts of Delaware shall be unavailable, the
Federal courts of the United States of America sitting in the state of
Delaware), and (iv) waives, to the fullest extent it may legally and effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding in the state courts of Delaware (and if jurisdiction in the state
courts of Delaware shall be unavailable, the Federal courts of the United States
of America sitting in the state of Delaware).

 

Section 15.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO
THIS EXERCISE AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

Section 16.           Amendment. The Plan Administrator may amend, modify or
terminate this Award at any time prior to payment or exercise in any manner not
inconsistent with the terms of this Plan; provided, however, that Participant’s
rights under the Award shall not be impaired by such amendment unless (a) the
Plan Administrator requests the consent of such Participant and (b) Participant
consents in writing.

 

Section 17.           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

Section 18.           Severability. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

Section 19.           Further Instruments. The parties agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Award Agreement.

 

Section 20.           Headings. The captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

Section 21.           Gender and Number. In construing this Agreement, any
masculine terminology herein shall also include the feminine, and the definition
of any term herein in the singular shall also include the plural, except when
otherwise indicated by the context.

 

 6

 

Section 22.           Entire Agreement. The Plan is incorporated herein by
reference. This Agreement and the Plan constitute the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. If any inconsistency should exist between the
nondiscretionary terms and conditions of this Agreement and the Plan, the Plan
shall govern and control.

 

Section 23.           Acceptance. Participant hereby acknowledges that he has
read and understands the terms and provisions of this Agreement, and accepts the
Award subject to all the terms and conditions of the Plan and this Agreement.
Participant has had an opportunity to obtain the advice of legal counsel prior
to executing this Agreement. Participant acknowledges that there may be adverse
tax consequences upon exercise of this Award and disposition of the Shares, and
that Participant should consult a tax advisor prior to such exercise or
disposition. Participant attests that he is relying solely on such advisors and
not on any statements or representations of the Plan Administrator, the Company,
or any Affiliate, or any agents thereof. Further, Participant hereby
acknowledges and understands that he (and not the Company) shall be solely
responsible for his tax liability that may arise as a result of receiving this
Award Agreement.

 

IN WITNESS WHEREOF, the Company and Participant have caused this Agreement to be
executed in duplicate, effective as of the Award Date.

 



  BIO-PATH HOLDINGS, INC.               By:                                  
PARTICIPANT                     (Signature)               (Please print name)

 



  Address:             Facsimile:                   E-mail:  

 

 7

 

 

APPENDIX I

 

BIO-PATH HOLDINGS, INC.

2017 STOCK INCENTIVE PLAN

 

STOCK APPRECIATION RIGHT EXERCISE AGREEMENT

 

This Stock Appreciation Right Exercise Agreement (the “Exercise Agreement”) is
made and entered into as of _____________________ (the “Effective Date”) by and
between Bio-Path Holdings, Inc., a Delaware corporation (the “Company”), and the
individual named below (the “Participant”) pursuant to the Bio-Path Holdings,
Inc., 2017 Stock Incentive Plan (the “Plan”). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Plan or this Award
Agreement.

 

Participant:      

 

Social Security Number:      

 

Address:                  

 

Email:      

 

Telephone Number:      

 

Fax Number:      

 

Number of Stock Appreciation Rights Exercised: [_______________]

 

Exercise Price per SAR: [__________________]

 

Award Date: [_____________________________]

 

Expiration Date: [__________________________]

 

 

1.       Exercise of Stock Appreciation Rights.

 

1.1       Exercise. Subject to the terms and conditions of this Exercise
Agreement, Participant hereby exercises the stock appreciation rights (the
“SARs”) granted under the applicable Award Agreement with respect to the number
of SARs set forth above (the “Exercised SARs”).

 

1.2       Payment. Participant shall receive a payment with respect to the
Exercised SARs in an amount determined by (i) subtracting the Exercise Price per
SAR from the Fair Market Value of a Share of Common Stock as of the Exercise
Date, and (ii) multiplying that amount by the number of SARs exercised. The
amount will be paid in a form permitted under the applicable Award Agreement and
the terms of the Plan.

 



 8

 

 

2.       Delivery.

 

2.1       Deliveries by Participant. Participant hereby delivers to the Plan
Administrator this (a) Exercise Agreement, executed by the Participant, and (b)
such other documents as required by the Company or Plan Administrator.

 

2.2       Shares Issued. Where applicable, upon receipt of the items described
in Section 2.1, the Company shall evidence the issuance of Shares to the
Participant. If the Company desires to evidence these Shares by means of
certificated shares, the Company shall issue a certificate in the name of
Participant for the number of Shares issued with respect to the Exercised SARs
in accordance with this Exercise Agreement.

 

3.       Rights as a Stockholder. In the event Participant receives payment in
Shares, Participant will become a stockholder of record and will have all of the
rights of a stockholder of the Company with respect to the Shares from and after
the date that Shares are issued to Participant until such time as Participant
disposes of the Shares.

 

4.       Compliance with Laws and Regulations. The issuance and transfer of any
Shares will be subject to, and conditioned upon compliance by the Company and
the Participant with all applicable federal, state and local laws and
regulations and all applicable requirements of any stock exchange or automated
quotation system on which the Shares may be listed or quoted at the time of such
issuance or transfer.

 

5.       Tax Consequences.

 

5.1       Exercise of SAR. There may be a regular federal and state income tax
liability upon the exercise of the SAR. Participant will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
Spread.  If Participant is a current or former Employee of the Company, the
Company may be required to withhold from Participant’s compensation or collect
from Participant and pay to the applicable taxing authorities an amount equal to
a percentage of this compensation income at the time of exercise.

 

5.2        Disposition of Shares.  To the extent that Participant has, upon
exercise of the SAR, received payment in the form of Shares of Common Stock, in
the event that any such Shares are held for more than twelve (12) months after
the date of the transfer of the Shares pursuant to the exercise of the SAR, any
gain realized on disposition of such Shares will be treated as long-term capital
gain.

 

5.3       Tax Liability and Withholding.  Notwithstanding any action the Company
takes with respect to any or all income tax, social security, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or settlement of
the SARs or, if applicable, the subsequent sale of any Shares acquired as a
result of settlement of the SARs; and (b) does not commit to structure the SARs
to reduce or eliminate the Participant’s liability for Tax-Related Items.

 



 9

 

 

6.       Notices. Any notice required to be given or delivered to the Plan
Administrator or the Company under the terms of this Exercise Agreement shall be
in writing (including a writing delivered by facsimile transmission or
electronic mail) and addressed to the Plan Administrator at the principal
corporate office of the Company. Any notice required to be given or delivered to
Participant shall be in writing (including a writing delivered by facsimile
transmission or electronic mail) and addressed to Participant at the address
indicated above or to such other address as such party may designate in writing
from time to time to the Plan Administrator. All notices shall be deemed to have
been given or delivered upon: (a) personal delivery; (b) five (5) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); (c) one (1) business day after deposit with any return
receipt express courier (prepaid); or (d) when receipt is acknowledged after
transmission by facsimile or electronic mail.

 

7.       Interpretation. Any dispute regarding the interpretation of this
Exercise Agreement shall be resolved by the Plan Administrator, which decision
shall be final and binding on the Company and Participant.

 

8.       Successors and Assigns. The Company may assign any of its rights under
this Exercise Agreement. This Exercise Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to
applicable restrictions on transfer, this Exercise Agreement shall be binding
upon Participant and Participant’s heirs, executors, administrators, legal
representatives and designated beneficiary.

 

9.       Governing Law. TO THE EXTENT NOT OTHERWISE PREEMPTED BY FEDERAL LAW,
THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ITS CONFLICT OF LAW PRINCIPLES.

 

10.       Choice of Forum. Participant hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the state
courts of Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Exercise Agreement, the Shares
issued in connection herewith or for recognition or enforcement of any judgment
relating thereto, and Participant hereby (i) agrees not commence any such action
or proceeding except in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), (ii) agrees that any claim
in respect of any such action or proceeding may be heard and determined in the
state courts of Delaware (and if jurisdiction in the state courts of Delaware
shall be unavailable, the Federal courts of the United States of America sitting
in the state of Delaware), and any appellate court from any thereof, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the state courts of Delaware (and if jurisdiction in the
state courts of Delaware shall be unavailable, the Federal courts of the United
States of America sitting in the state of Delaware), and (iv) waives, to the
fullest extent it may legally and effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the state
courts of Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware).

 



 10

 

 

11.       Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS EXERCISE
AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

12.       Counterparts. This Exercise Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

13.       Severability. If any provision of this Exercise Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

14.       Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Award Agreement.

 

15.       Headings. The captions and headings of this Exercise Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Exercise Agreement.

 

16.       Gender and Number. In construing this Exercise Agreement, any
masculine terminology herein shall also include the feminine, and the definition
of any term herein in the singular shall also include the plural, except when
otherwise indicated by the context.

 

17.       Entire Agreement. The Plan is incorporated herein by reference. This
Exercise Agreement, the Award Agreement, and the Plan constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof. If any inconsistency should exist
between the nondiscretionary terms and conditions of this Exercise Agreement and
the Plan, the Plan shall govern and control.

 



 11

 

 

IN WITNESS WHEREOF, the Company and the Participant have caused this Exercise
Agreement to be executed in duplicate as of the Effective Date first above
written.

 

  BIO-PATH HOLDINGS, INC.             By:                 (Please print name)  
          (Please print title)               PARTICIPANT                    
(Signature)             (Please print name)

 

 12

 

APPENDIX II

 

CONSENT OF SPOUSE TO AWARD AGREEMENT

 

I, ______________________, the spouse of Participant (as defined in the Bio-Path
Holdings, Inc. 2017 Stock Incentive Plan Award Agreement to which this consent
is attached), have read, understand, and hereby approve all the terms and
conditions of (a) such Award Agreement to which this consent is attached and (b)
the Plan (as defined therein).

 

I hereby agree to be irrevocably bound by all the terms and conditions of
Bio-Path Holdings, Inc. 2017 Stock Incentive Plan Award Agreement and the Plan
and further agree that any community property interest I may have in the Award
or any Common Stock that is ultimately held by Participant will be similarly
bound by the Bio-Path Holdings, Inc. 2017 Stock Incentive Plan Award Agreement
and the Plan.

 

I hereby appoint Participant, with unrestricted power of substitution and
resubstitution, as my attorney-in-fact, to act in my name, place, and stead with
respect to any amendment of the Bio-Path Holdings, Inc. 2017 Stock Incentive
Plan Award Agreement or the Plan or the exercise of any rights or satisfaction
of any obligations thereunder. This grant of power of attorney is irrevocable,
shall not be affected by my subsequent death, disability or incapacity, is
binding upon each of my legatees, heirs, personal representatives and
administrators and is coupled with an interest.

 



Dated: ___________ ___, _____             Signature:  

 



 13

 